Case 1:19-cv-02565-ADC Document 56-15 Filed 10/30/20 Page 1 of 3

EXHIBIT 15
Case 1:19-cv-02565-ADC Document 56-15 Filed 10/30/20 Page 2 of 3

 

 

U.S. Equal Employment Opportunity Commission
Baltimore Field Office
10 South Howard St
3rd Floor
Baltimore, MD 21201

 

NOTICE OF CHARGE OF DISCRIMINATION

(This Notice replaces EEOC FORM 131)

DIGITAL CHARGE SYSTEM.
~ October 10, 2017
To: Ms. Synetta Lee
Sr. Legal Analyst
FIRST DATA
Synetta.Lee@firstdata.com — f

This is notice that a charge of employment discrimination has been filed with the EEOC against
your organization by Terri A. Cowgill, under: The Americans with Disabilities Act (ADA), The
circumstances of the alleged discrimination are based on Disability, and involve issues of
Discharge that are alleged to have occurred on or about Sep 14, 2015.

The Digital Charge System makes. investigations and communications with charging parties
and respondents more efficient by digitizing charge dacuments. The charge is available for you
to download from the EEOC Respondent Portal; EEOC’s secure online system.

Please follow these instructions to view the charge within ten (10) days of receiving this
Notice: -

1, Access FEOC's secure online system: https://nxg.eeoc.gov/rsp/ login jsf

2. Enter this EEOC Charge No.: 846-2016-24046

3. Enter this temporary password: hm3279nx

Once you log into the system, you can view and download the charge, and electronicaity
submit documents to EEOC. The'system will also advise you of possible actions or responses,
and identify your EEOC point of contact for this charge.

If you are unable to log into the EEOC Respondent Portal or have any questions regarding the
Digital Charge System, you can send an email to BALTFO_GRP.BALTPO.EEOCBALT@EEOC.GOV.

 

 
+

Case 1:19-cv-02565-ADC Document 56-15 Filed 10/30/20 Page 3 of 3 ©

 

 

 

EEOC regulations require respondents to preserve all payroll and personnel records relevant to:
the charge until final disposition of the charge or litigation. 29 CFR $1602.14. For more
information on your obligation to preserve records,- . see

h ttp!//eeoc.gov/emplovers/ recordkeeniie.cfnt.

Non-Retaliation Requirements

The laws enforced by the EEOC prohibit retaliation against any individual because s/he has
filed a charge, testified, assisted or participated in an investigation, proceeding or hearing
under these laws. Persons filing charges of discrimination are advised of these Non-Rctaliation
Requirements and are instructed to notify EEOC if any attempt at retaliation is made. For more
~ information, see htts://www.ceoc. gov/laws/types/facts-retal.cfm,

Legal Representation

Although you do not have to be represented by an attorney while we handle this charge, you
_have a right, and may wish to retain.an attorney to represent you. If you do retain an attorney,
please provide the attorney's contact information when you log in to the online system.

Please retain this notice for your records.

 

 
